       Case 1:19-cv-01150-PB Document 11 Filed 11/04/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Melvin Marinkovic

     v.                                       Case No. 19-cv-1150-PB

Michael Osborne, et al




                                  ORDER


     I approve the Report and Recommendation of Magistrate Judge

Andrea K. Johnstone dated April 23, 2020 largely for the reasons

stated therein. I agree with the Magistrate Judge’s conclusion

that the plaintiff’s federal claims fail because the complaint

does not allege a plausible basis for the plaintiff’s contention

that the defendants should be treated as governmental actors. I

also agree with the Magistrate Judge’s conclusions that the

court lacks federal question jurisdiction over the plaintiff’s

state law claims and that the court should decline to exercise

supplemental jurisdiction over those claims. I only add that the

complaint also does not assert a basis for exercising diversity

jurisdiction over the state law claims.          The plaintiff’s

federal claims are dismissed with prejudice and the state law

claims are dismissed without prejudice to the plaintiff’s right

to refile his claims in state court.
        Case 1:19-cv-01150-PB Document 11 Filed 11/04/20 Page 2 of 2



      The clerk of court is directed to enter judgment and close

the case.
                                         /s/ Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge

Date: November 4, 2020




cc:   Melvin Marinkovic, pro se
